IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-20,480-03




EX PARTE ALBERT HERNANDEZ, Applicant




ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 9409942-B
IN THE 228TH JUDICIAL DISTRICT COURT HARRIS COUNTY




            Per curiam.


O R D E R

           Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
aggravated robbery and sentenced to twenty-five years’ imprisonment.  The First Court of
Appeals affirmed his conviction.  Hernandez v. State, No. 01-94-01082-CR (Tex.
App.–Houston [1st], September 14, 1995).
           After a review of the record, we find that Applicant’s claim regarding his parole
review is without merit.  Therefore, we deny relief.
           Applicant’s claim challenging his conviction on the ground of ineffective assistance
of counsel is dismissed pursuant to Tex. Code Crim. Pro. Art. 11.07§4.
 
Filed: June 11, 2014
Do not publish